DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 25-32 are objected to because of the following informalities:
Claim 25, line 8 recites “the radially constrained state” should be changed to “the radially constrained state of the second permeable shell”.  Although understood in view of the disclosure, the claim should be amended for better consistency of claim language.
Claim 26, line 4 recites “the radially constrained state” should be changed to “the radially constrained state of the third permeable shell”.  Although understood in view of the disclosure, the claim should be amended for better consistency of claim language.
Claim 27, line 4 recites “the radially constrained state” should be changed to “the radially constrained state of the at least one additional permeable shell”.  Although understood in view of the disclosure, the claim should be amended for better consistency of claim language.
Claim 27, line 6 recites “the at least an additional permeable shell” appears to be a typographical error which should be changed to “the at least one additional permeable shell”.
Claim 30, line 2 recites “have the different diameters” should be changed to “have different diameters” to be grammatically correct.
Claims 28, 29, 31 and 32 are objected by dependency from claim 25. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, 26 and 27 recite the limitation "a catheter lumen" in claim 25, line 7; claim 26, line 3; claim 27, line 3. It is unclear if “a catheter lumen” is a second catheter lumen, third catheter lumen, etc. respectively, or if “a catheter lumen” is “the catheter lumen” previously recited in claim 25, line 3. It is suggested that Applicant amend the claims to recite “the catheter lumen” for proper antecedent basis, or clarify that the catheter lumens are different by distinguishing them, such as by calling them the first, second, third catheter lumen, etc. 
Claims 28-32 are rejected under 35 U.S.C. 112(b) by dependency from claim 25. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 10, 25-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rosenbluth (US20140330299).
Regarding claim 1, Rosenbluth discloses a device for treatment of a patient's cerebral aneurysm (for treatment of vascular aneurysms, Paragraph [0003]; therefore, could be used to treat a cerebral aneurysm), comprising: a plurality of permeable shells (312, see Fig. 4B), each having a proximal end (either of the ends of an individual member 312 as shown in Fig. 4B), a distal end (either of the ends of an individual member 312 as shown in Fig. 4B), a radially constrained elongated state configured for delivery within a catheter lumen (the device 310 is constrained in a delivery catheter and released to expand the members 312 radially outward, where the embodiments are all deliverable by catheter 106, Paragraph [0021; 0030, 0031, 0044] and claim 6; therefore, the device by its natural properties would need to compress to expand the members 312 outward), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (expanded state is when the device 310 is deployed from the catheter and the members 312 expand radially outward and shorten the device), and a plurality of elongate filaments that are woven together to form a mesh (members 312 are made of a braided filament, Paragraph [0032], [0037]); and 
a plurality of coils (316), wherein each coil of the plurality of coils connects at least one pair of permeable shells in the plurality of permeable shells (see Fig. 4B).  
If Applicant should disagree, that each of the permeable shells have a radially constrained elongated state configured for delivery within a catheter lumen, and an expanded state with a longitudinally shortened configuration relative to the radially constrained state, Rosenbluth according to the embodiment Fig. 6 teaches the embolic device 610 has an expandable portion 612 that has a radially compressed configuration and a relaxed expanded state by releasing the expandable portion 612 from a compressive force (Paragraph [0030]). Rosenbluth further teaches that like parts may function the same (Paragraph [0044]).  Therefore, it would have been an expected result the members 312 shorten when expanded as claimed. 
Regarding claim 2, Rosenbluth the device of claim 1, wherein the plurality of permeable shells are in a substantially linear arrangement (in a linear configuration within the delivery catheter 106, see Fig. 4B).  
Regarding claim 4, Rosenbluth the device of claim 1, wherein the expanded states of each of the permeable shells of the plurality of permeable shells have the same diameter (portions with members 312 all have the same diameter, see Fig. 4B; Paragraph [0007]).  Regarding claim 6, Rosenbluth discloses the device of claim 1, wherein the expanded states of each permeable shell of the plurality of permeable shells has a diameter between about 0.5-5.0mm or about 1.0-3.0mm which encompass or alternatively makes obvious the claimed range of about 2 mm and about 10 mm (Paragraph [0025]).  Rosenbluth discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claim 8, Rosenbluth discloses the device of claim 1. Rosenbluth teaches the internal diameter 378 of the coil 316 matches the decreased diameter portions of the members 312 (Paragraph [0024]) and the decreased diameter portions are for flexibility (Paragraph [0024]). Where the diameter of the members 312 ranges from 0.5 mm to 5.0 mm (Paragraph [0025]). Thus, the device of Rosenbluth encompass or alternatively make obvious wherein each coil of the plurality of coils has an internal diameter within the claimed range of between about 2 mm and about 8 mm.  Rosenbluth discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. 
Regarding claim 10, Rosenbluth discloses the device of claim 1, wherein the device has an overall shape that is a helix (the embolic coil 312 has a secondary helical shape, Paragraphs [0033], see Fig. 7).  
Regarding claim 25, Rosenbluth discloses a device for treatment of a patient's cerebral aneurysm (for treatment of vascular aneurysms, Paragraph [0003]; therefore, could be used to treat a cerebral aneurysm), comprising: 
a first permeable shell (one of the members 312, see Fig. 4B) having a proximal end (either of the ends of an individual member 312 as shown in Fig. 4B), a distal end (either of the ends of an individual member 312 as shown in Fig. 4B), a radially constrained elongated state configured for delivery within a catheter lumen (the device 310 is constrained in a delivery catheter and released to expand the members 312 radially outward, where the embodiments are all deliverable by catheter 106, Paragraph [0021; 0030, 0031, 0044] and claim 6; therefore, the device by its natural properties would need to compress to expand the members 312 outward), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (expanded state is when the device 310 is deployed from the catheter and the members 312 expand radially outward and shorten the device), and a plurality of elongate filaments that are woven together to form a mesh (members 312 are made of a braided filament, Paragraph [0032], [0037]); 
a second permeable shell (a second one of the members 312) having a proximal end (either of the ends of an individual member 312 as shown in Fig. 4B), a distal end (either of the ends of an individual member 312 as shown in Fig. 4B), a radially constrained elongated state configured for delivery within a catheter lumen (the device 310 is constrained in a delivery catheter and released to expand the members 312 radially outward, where the embodiments are all deliverable by catheter 106, Paragraph [0021; 0030, 0031, 0044] and claim 6; therefore, the device by its natural properties would need to compress to expand the members 312 outward), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (expanded state is when the device 310 is deployed from the catheter and the members 312 expand radially outward and shorten the device), and a plurality of elongate filaments that are woven together to form a mesh (members 312 are made of a braided filament, Paragraph [0032], [0037]); and 
a first coil (one of the coils 316 coupling two of the members 312, see Fig. 4B) coupling the proximal end of the first permeable shell to the distal end of the second permeable shell (see Fig. 4B).  
If Applicant should disagree, that each of the permeable shells have a radially constrained elongated state configured for delivery within a catheter lumen, and an expanded state with a longitudinally shortened configuration relative to the radially constrained state, Rosenbluth according to the embodiment Fig. 6 teaches the embolic device 610 has an expandable portion 612 that has a radially compressed configuration and a relaxed expanded state by releasing the expandable portion 612 from a compressive force (Paragraph [0030]). Rosenbluth further teaches that like parts may function the same (Paragraph [0044]).  Therefore, it would have been an expected result the members 312 shorten when expanded as claimed. 
Regarding claim 26, Rosenbluth discloses the device of claim 25, wherein the device further comprises a third permeable shell (a third one of the members 312, see Fig. 4B) having a proximal end (either of the ends of an individual member 312 as shown in Fig. 4B), a distal end (either of the ends of an individual member 312 as shown in Fig. 4B), a radially constrained elongated state configured for delivery within a catheter lumen (the device 310 is constrained in a delivery catheter and released to expand the members 312 radially outward, where the embodiments are all deliverable by catheter 106, Paragraph [0021; 0030, 0031, 0044] and claim 6; therefore, the device by its natural properties would need to compress to expand the members 312 outward), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (expanded state is when the device 310 is deployed from the catheter and the members 312 expand radially outward and shorten the device), and a plurality of elongate filaments that are- 3 -Application No. To be assignedDocket No.: SEQME.013 775988-100woven together to form a mesh (members 312 are made of a braided filament, Paragraph [0032], [0037]); and a second coil (a second one of the coils 316 coupling two of the members 312, see Fig. 4B) coupling the proximal end of the second permeable shell to the distal end of the third permeable shell (see Fig. 4B).  
If Applicant should disagree, that each of the permeable shells have a radially constrained elongated state configured for delivery within a catheter lumen, and an expanded state with a longitudinally shortened configuration relative to the radially constrained state,Rosenbluth according to the embodiment Fig. 6 teaches the embolic device 610 has an expandable portion 612 that has a radially compressed configuration and a relaxed expanded state by releasing the expandable portion 612 from a compressive force (Paragraph [0030]). Rosenbluth further teaches that like parts may function the same (Paragraph [0044]).  Therefore, it would have been an expected result the members 312 shorten when expanded as claimed. 
Regarding claim 27, Rosenbluth discloses the device of claim 26, further comprising at least an additional permeable shell (a fourth one of the members 312, see Fig. 4B) having a proximal end (either of the ends of an individual member 312 as shown in Fig. 4B), a distal end (either of the ends of an individual member 312 as shown in Fig. 4B), a radially constrained elongated state configured for delivery within a catheter lumen (the device 310 is constrained in a delivery catheter and released to expand the members 312 radially outward, where the embodiments are all deliverable by catheter 106, Paragraph [0021; 0030, 0031, 0044] and claim 6; therefore, the device by its natural properties would need to compress to expand the members 312 outward), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (expanded state is when the device 310 is deployed from the catheter and the members 312 expand radially outward and shorten the device), and a plurality of elongate filaments that are woven together to form a mesh (members 312 are made of a braided filament, Paragraph [0032], [0037); and at least an additional coil (a third one of the coils 316 coupling two of the members 312, see Fig. 4B) coupling the proximal end of the third permeable shell to the distal end of the at least an additional permeable shell (see Fig. 4B).  
If Applicant should disagree, that each of the permeable shells have a radially constrained elongated state configured for delivery within a catheter lumen, and an expanded state with a longitudinally shortened configuration relative to the radially constrained state,Rosenbluth according to the embodiment Fig. 6 teaches the embolic device 610 has an expandable portion 612 that has a radially compressed configuration and a relaxed expanded state by releasing the expandable portion 612 from a compressive force (Paragraph [0030]). Rosenbluth further teaches that like parts may function the same (Paragraph [0044]).  Therefore, it would have been an expected result the members 312 shorten when expanded as claimed. 
Regarding claim 29, Rosenbluth discloses the device of claim 25, wherein the expanded state of the first permeable shell and the expanded state of the second permeable shell have the same diameters (portions with members 312 all have the same diameter, see Fig. 4B; Paragraph [0007]).  

Claims 7, 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US20140330299)
Regarding claim 7, Rosenbluth discloses the device of claim 1; yet, does not explicitly disclose wherein the plurality of permeable shells includes between about five and about nine permeable shells. Rosenbluth according to the embodiment of Fig. 4a shows six members 212 (shells) and Paragraph [0021] states there is at least one member. Therefore the number of permeable shells is a result effective variable in that changing the number of permeable shells changes the amount the device occludes the aneurysm. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the device of Rosenbluth to have between five and nine permeable shells. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
 Regarding claim 11, Rosenbluth discloses the device of claim 1, yet is silent to wherein a total length of the device is less than about 100 cm. Rosenbluth teaches the total length of the occlusion device is a result effective variable, where the closed volume of the device 310 is a function of the total length of the device 310 (Paragraph [0029]). Therefore total length of the device is a result effective variable in that changing the total length changes the amount of closed volume of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to select a length of the device of Rosenbluth to achieve the desired volume, and the claimed length is considered obvious over the teachings of the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).
Regarding claim 31, Rosenbluth discloses the device of claim 25, yet is silent to wherein a total length of the device is less than about 100 cm. Rosenbluth teaches the total length of the occlusion device is a result effective variable, where the closed volume of the device 310 is a function of the total length of the device 310 (Paragraph [0029]). Therefore total length of the device is a result effective variable in that changing the total length changes the amount of closed volume of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to select a length of the device of Rosenbluth to achieve the desired volume, and the claimed length is considered obvious over the teachings of the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

Claims 3, 5 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US20140330299) in view of Janardhan (US2018/0185130). 
Regarding claim 3, Rosenbluth the device of claim 1; yet, is silent regarding wherein the expanded states of each of the permeable shells of the plurality of permeable shells have a different diameter. Janardhan teaches an occlusion device 10 having a plurality of bulbs 1110-1118 shown as separated by decreased neck portions (see Fig. 2D, Paragraphs [0540, 0543]). Where the bulbs having different diameters to change the perfusion of blood through the different bulbs (Paragraph [0307]). It would have been obvious to one having ordinary skill in the art to have modified the permeable shells of Rosenbluth to have different diameters as taught by Janardhan in order to alter the blood flow through the series of permeable shells (Paragraph [0307] of Janardhan).
Regarding claim 5, Rosenbluth discloses the device of claim 1; yet, is silent regarding wherein the expanded state of a distal most permeable shell has a smaller diameter than the diameter of the expanded state of a proximal most permeable shell. Janardhan teaches an occlusion device 10 having a plurality of bulbs 1110-1118 shown as separated by decreased neck portions (see Fig. 2D, Paragraphs [0540, 0543]). Where the bulbs having different diameters to change the perfusion of blood through the different bulbs (Paragraph [0307]). It would have been obvious to one having ordinary skill in the art to have modified the permeable shells of Rosenbluth to have the expanded distal most permeable shell have a smaller diameter than the diameter of the expanded proximal most permeable in order to alter the blood flow through the series of permeable shells (Paragraph [0307] of Janardhan). 
Regarding claim 30, Rosenbluth discloses the device of claim 25; yet, is silent regarding wherein the expanded state of the first permeable shell and the expanded state of the second permeable shell have the different diameters. Janardhan teaches an occlusion device 10 having a plurality of bulbs 1110-1118 shown as separated by decreased neck portions (see Fig. 2D, Paragraphs [0540, 0543]). Where the bulbs having different diameters to change the perfusion of blood through the different bulbs (Paragraph [0307]). It would have been obvious to one having ordinary skill in the art to have modified the permeable shells of Rosenbluth to have different diameters as taught by Janardhan in order to alter the blood flow through the series of permeable shells (Paragraph [0307] of Janardhan).

Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US20140330299) in view of Sarge (US2017/0035437).
Regarding claim 12, Rosenbluth discloses the device of claim 1 having a proximal and distal end; yet, is silent regarding wherein a coil connecting a pair of permeable shells near the proximal end has a larger diameter than a coil connecting a pair of permeable shells near the distal end. Sarge teaches an occlusion implant 400 for vascular defects having a tubular braid 401 with constraining members 406, 507 making a smaller radial dimension of the braid 401 at the constraining areas (Paragraph [0121]). Where the constraining members have a different diameter (Paragraph [0045]). As different diameters would naturally allow or restrict bending, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the coils of Rosenbluth to have different diameters as taught by Sarge in order to provide variable flexibility to the braid (Paragraph [0027] of Sarge).  
Furthermore, at the time the invention was made, as Rosenbluth teaches the decreased diameter portions allowing for flexibility (Paragraph [0024] and using flexible materials in the making of the device (Paragraph [0023]) it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the one of the coils to have a larger diameter than another coil for the purpose of having variable flexibility and the design is not critical over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). The instant application in Paragraph [0074] states the criticality for the coils 150 having different diameters for leverage deliverability as well as improve packing of the aneurysm. Sarge teaches constraining members (coils) where the flexibility is variable for increased flexibility for the same purpose (Paragraph [0027]). Therefore, it would have been obvious to one having ordinary skill in the art through routine experimentation to have varied the flexibility of the device by changing the diameters of the coils.
Regarding claim 32, Rosenbluth discloses the device of claim 26; yet, is silent regarding wherein the first coil has a diameter that is greater than a diameter of the second coil. Sarge teaches an occlusion implant 400 for vascular defects having a tubular braid 401 with constraining members 406, 507 making a smaller radial dimension of the braid 401 at the constraining areas (Paragraph [0121]). Where the constraining members have a different diameter (Paragraph [0045]). As different diameters would naturally allow or restrict bending, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the coils of Rosenbluth to have different diameters as taught by Sarge in order to provide variable flexibility to the braid (Paragraph [0027] of Sarge). 
Furthermore, at the time the invention was made, as Rosenbluth teaches the decreased diameter portions allowing for flexibility (Paragraph [0024] and using flexible materials in the making of the device (Paragraph [0023]) it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the first coil to have a greater diameter than the diameter of the second coil for the purpose of having variable flexibility and the design is not critical over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). The instant application in Paragraph [0074] states the criticality for the coils 150 having different diameters for if leverage deliverability as well as improve packing of the aneurysm. Sarge teaches constraining members (coils) where the flexibility is variable for increased flexibility for the same purpose (Paragraph [0027]). Therefore, it would have been obvious to one having ordinary skill in the art through routine experimentation to have varied the flexibility of the device by changing the diameters of the coils.

Claims 9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US20140330299) in view of Cruise (US2007/0299464).
Regarding claim 9, Rosenbluth discloses the device of claim 1; yet, is silent regarding wherein each coil of the plurality of coils comprises an inert hydrogel core that absorbs water. Rosenbluth states a desire to not include hydrogels for high volume devices (Paragraph [0004]). However, Cruise, teaches an embolic coil that uses hydrogels within the coil that does not increase the size of the device (expansible element expands to a dimension smaller than the diameter of the carrier member to provide a scaffold for cellular growth, Paragraph [0023]). Where the implant 11 is constructed by having the expansible element 1 (hydrogel) threaded through the carrier member 2 (coils) and then bonded to the carrier member 2 (Paragraph [0069]). Where Cruise further teaches a stretch resistant member 10 that is intertwined with expansible element 1 (Paragraph [0078]). Rosenbluth also discloses a stretch resistant member 354 for the same purpose (Paragraph [0023]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have included the hydrogel component of Cruise intertwined with the stretch resistant member of Rosenbluth in order to provide a scaffold for cellular growth (Paragraph [0023] of Cruise) in the device of Rosenbluth. Where the hydrogel component would be intertwined with the stretch resistant member would be considered a “core” by being central to the coils and part of the coils by being bonded to the coils (where Examiner interprets the distalmost and proximalmost coils attached to the support member 354 as the plurality of coils, see Fig. 4B of Rosenbluth). 
Regarding claim 28, Rosenbluth discloses the device of claim 25, wherein the first coil comprises an inert hydrogel core that absorbs water. Rosenbluth states a desire to not include hydrogels for high volume devices (Paragraph [0004]). However, Cruise, teaches an embolic coil that uses hydrogels within the coil that does not increase the size of the device (expansible element expands to a dimension smaller than the diameter of the carrier member to provide a scaffold for cellular growth, Paragraph [0023]). Where the implant 11 is constructed by having the expansible element 1 (hydrogel) threaded through the carrier member 2 (coils) and then bonded to the carrier member 2 (Paragraph [0069]). Where Cruise further teaches a stretch resistant member 10 that is intertwined with expansible element 1 (Paragraph [0078]). Rosenbluth also discloses a stretch resistant member 354 for the same purpose (Paragraph [0023]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have included the hydrogel component of Cruise intertwined with the stretch resistant member of Rosenbluth in order to provide a scaffold for cellular growth (Paragraph [0023] of Crusie) in the device of Rosenbluth. Where the hydrogel component would be intertwined with the stretch resistant member would be considered a “core” by being central to the coils and part of the coils by being bonded to the coils.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771             
	
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771